DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/20 has been entered.

Claim Objections
Claim 27 is objected to because of the following informalities:  In Line 2, the word --wherein-- should be added before the word “decreasing”.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 15 recites the newly added limitation “the angled having a radius centered at a withdrawal point along the rasp”, Claim 25 recites the limitations “an angled strike plate coupled to another portion of the broach holder body opposite the rasp and having a spherical strike surface positioned at a vertical offset angle a comprising 10-30 degrees such that its radius is centered at a maximum offset of 10 degrees from a drive point where the rasp enters the bone” and “an angled withdrawal plate extending out from the broach holder body between the rasp and the angled strike plate and including a spherical withdrawal surface having a radius centered with a withdrawal point along the rasp”, and Claim 30 recites the limitations “an angled strike plate coupled to another portion of the broach holder body opposite the rasp and having a spherical strike surface positioned at a vertical offset angle a comprising 10-30 degrees such that its radius is centered at a maximum offset of 10 degrees from a drive point where the rasp enters the bone” and “an angled withdrawal plate extending out from the broach holder body between the rasp and the angled strike plate and including a spherical withdrawal surface having a radius aligned with a withdrawal point along the rasp”. The specification lacks antecedent basis for these newly added limitations and appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 11, 13-15, 17-18, 21, 23-27 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 at Lines 6-10 recites the limitation “an angled strike plate coupled to another portion of the broach holder body and including a spherical strike surface with a radius centered at a drive point where the rasp enters the bone” which seeks to introduce new matter as this newly added limitation is not disclosed in the specification. Furthermore, since a radius is well understood to be defined as ‘a straight line from the center to the circumference of a circle or sphere’, it is not clear from the drawings which portion of the radius is being claimed as being centered with the drive point of the rasp. Appropriate correction is required. 
Claim 15 at Lines 9-13 recites the limitation “an angled withdrawal plate coupled to the broach holder body between the rasp and the angled strike plate, the angled withdrawal plate including a spherical withdrawal surface having a radius centered at a withdrawal point along the rasp” which seeks to introduce new matter as this newly added limitation is not disclosed in the specification. Furthermore, since a radius is well 
Claim 25 at Lines 6-10 recites the limitation “an angled strike plate coupled to another portion of the broach holder body opposite the rasp and having a spherical strike surface positioned at a vertical offset angle a comprising 10-30 degrees such that its radius is centered at a maximum offset of 10 degrees from a drive point where the rasp enters the bone” which seeks to introduce new matter as this newly added limitation is not disclosed in the specification. Furthermore, since a radius is well understood to be defined as ‘a straight line from the center to the circumference of a circle or sphere’, it is not clear from the drawings which portion of the radius is being claimed as being centered at a 10 degree offset from a drive point of the rasp. Appropriate correction is required. 
Claim 25 at Lines 11-15 recite the limitation “an angled withdrawal plate extending out from the broach holder body between the rasp and the angled strike plate and including a spherical withdrawal surface having a radius centered with a withdrawal point along the rasp” which seeks to introduce new matter as this newly added limitation is not disclosed in the specification. Furthermore, since a radius is well understood to be defined as ‘a straight line from the center to the circumference of a circle or sphere’, it is not clear from the drawings which portion of the radius is being claimed as being centered with the withdrawal point of the rasp. Appropriate correction is required.
such that its radius is centered at a maximum offset of 10 degrees from a drive point where the rasp enters the bone” which seeks to introduce new matter as this newly added limitation is not disclosed in the specification. Furthermore, since a radius is well understood to be defined as ‘a straight line from the center to the circumference of a circle or sphere’, it is not clear from the drawings which portion of the radius is being claimed as being centered at a 10 degree offset from a drive point of the rasp. Appropriate correction is required. 
Claim 30 at Lines 13-17 recites the limitation “an angled withdrawal plate extending out from the broach holder body between the rasp and the angled strike plate and including a spherical withdrawal surface having a radius aligned with a withdrawal point along the rasp” which seeks to introduce new matter as this newly added limitation is not disclosed in the specification. Furthermore, since a radius is well understood to be defined as ‘a straight line from the center to the circumference of a circle or sphere’, it is not clear from the drawings which portion of the radius is being claimed as being aligned with the withdrawal point of the rasp. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 11, 13-15, 17-18, 21, 23-27 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 6-10 recites the limitation “an angled strike plate coupled to another portion of the broach holder body and including a spherical strike surface with a radius centered at a drive point where the rasp enters the bone” which renders the claim indefinite as it is unclear which portion of the radius is centered at a drive point of the rasp, and how the radius of the strike surface is centered at a drive point of the rasp when the rasp and the strike plate are connected to the broach holder body at opposite ends. The specification does not disclose this newly added limitation and the drawings show the spherical strike surface positioned opposite from and at an angle with respect to the drive point, where a center point of the strike surface appears to be aligned with the drive point along an axis extending through the center point of the strike surface and the drive point. For purposes of examination, the limitation is being interpreted as ‘an angled strike plate… including a spherical strike surface, wherein an axis extending through a center point of the spherical strike surface intersects a drive point of the rasp such that the spherical strike surface and the drive point of the rasp are aligned along the axis’. Appropriate correction is required. 
Claim 15 at Lines 9-13 recites the limitation “an angled withdrawal plate coupled to the broach holder body between the rasp and the angled strike plate, the angled withdrawal plate including a spherical withdrawal surface having a radius centered at a withdrawal point along the rasp” which renders the claim indefinite as it is unclear which portion of the radius is centered at a withdrawal point of the rasp. Appropriate correction is required.
Claim 25 at Lines 6-10 recites the limitation “an angled strike plate coupled to another portion of the broach holder body opposite the rasp and having a spherical strike surface positioned at a vertical offset angle a comprising 10-30 degrees such that its radius is centered at a maximum offset of 10 degrees from a drive point where the rasp enters the bone” which renders the claim indefinite as it is unclear which portion of the radius is centered at an offset from a drive point of the rasp. Lines 11-15 further recite the limitation “an angled withdrawal plate extending out from the broach holder body between the rasp and the angled strike plate and including a spherical withdrawal surface having a radius centered with a withdrawal point along the rasp” which renders the claim indefinite as it is unclear which portion of the radius is centered at a withdrawal point of the rasp. Appropriate correction is required.
Claim 30 at Lines 6-11 recites the limitation “an angled strike plate coupled to another portion of the broach holder body opposite the rasp and having a spherical strike surface positioned at a vertical offset angle a comprising 10-30 degrees such that its radius is centered at a maximum offset of 10 degrees from a drive point where the rasp enters the bone” which renders the claim indefinite as it is unclear which portion of the radius is centered at an offset from a drive point of the rasp. Lines 13-17 further recite the limitation “an angled withdrawal plate extending out from the broach holder body between the rasp and the angled strike plate and including a spherical withdrawal surface having a radius aligned with a withdrawal point along the rasp” which renders 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mugnier (WIPO Pub No. WO 2014/167258) using US Patent No. 9,796,074 to Mugnier for translation purposes only.
Regarding Claim 1 as best understood, Mugnier discloses a broach holder tool with a reduced rasp moment (Figs. 1-7, Col. 3, Line 66 - Col. 7, Line 12), comprising: a generally elongated and rigid broach holder body (removable handle 1, Figs. 1-2) having a size and shape for broaching a bone; a rasp (rasp 2, Figs. 1-2) selectively coupled to one end (at end including 6, Fig. 2, Col. 4, Lines 15-25) of the broach holder body; and an angled strike plate (21, Figs. 1-2, Col. 7, Lines 8-11) coupled to another portion of the broach holder body (at proximal end opposite rasp 2, Figs. 1-2) and including a spherical strike surface (outermost spherical surface of 21, Figs. 1-2), wherein an axis extending through a center point of the spherical strike surface intersects a drive point of the rasp such that the spherical strike surface and the drive point of the rasp are aligned along the axis (See examiner annotated Fig. 1 below).

    PNG
    media_image1.png
    482
    839
    media_image1.png
    Greyscale

Regarding Claim 7, Mugnier discloses an angled withdrawal plate (lever 20, Figs. 1-2, Col. 6, Lines 15-51) coupled to the broach holder body between the rasp and the angled strike plate (Fig. 2), the angled withdrawal plate including a withdrawal surface (See examiner annotated Fig. 1 above) for selectively receiving a withdrawal force perpendicular thereto (force created via manual grasping of 20 along withdrawal surface) that translates substantially along an angled directional withdrawal line extending through a withdrawal point where the rasp is removed from the bone after broaching (the rasp withdrawal point depends on the angle and configuration about which the rasp is removed from the bone, Figs. 1-2).
Regarding Claim 14, Mugnier discloses wherein the rasp is selectively interchangeable (rasp 2 is removable from the handle 1 via the connection 6 as seen in Figs. 2-3 and thus can be changed out).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mugnier (WIPO Pub No. WO 2014/167258) in view of Fletcher (US PG Pub No. 2008/0255565).
Regarding Claim 3, Mugnier discloses the claimed invention as stated above in claim 1, except wherein the angled strike plate is offset from the broach holder body by an angle a comprising 10-30 degrees. 
Fletcher discloses a broach assembly (Figs. 1-10, Paragraphs [0029-0054]) comprising a rasp (T) connected to a handle (body 100 of handle 5) at a distal end thereof, wherein a proximal end (105) of the handle includes a strike plate (125, Fig. 7) terminating in a strike surface (130, Fig. 8), wherein the strike plate is canted (Figs. 7-9) in such a manner that strike surface is in a plane which is set at substantially a right angle to the line of action towards broach T, when attached (Paragraph [0031]), wherein this line of action is the direction of the vector forces directed from the strike plate to the attachment point of the broach. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the strike plate of the tool of Mugnier to be arranged canted with respect to the broach holder body as taught by Fletcher as an alternate and effective means for directing a strike force from the strike plate to the rasp based upon a particular patients needs during a specific procedure.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mugnier (WIPO Pub No. WO 2014/167258) in view of Sharp et al. (US PG Pub No. 2010/0121331).
Regarding Claim 11, Mugnier discloses the claimed invention as stated above in claim 1, except wherein the angled strike plate comprises an adjustable angled strike plate selectively positionable relative to the drive point.
Sharp et al. discloses a surgical instrument (1440, Figs. 50A-500, Paragraphs [0214-0215]) for use in preparing an intramedullary canal of a femur (Abstract), wherein the instrument comprises an elongated rigid holder body (1444, Figs. 50C-50D), a broach (1442, Figs 50A-50B) selectively coupled to a tip portion of the holder body, and an angled strike plate (1446, Paragraph [0215]) pivotally coupled to and selectively positionable relative to a user end portion of the holder body (Strike plate 1446 can be rotated around the Z-axis as shown in FIGS. 501 and 50J, Paragraph [0214]) and having a strike surface (1456, Fig. 50J, Paragraph [0215]) for receiving a strike force, wherein the strike plate pivots relative to the holder body via the Z-axis between a first position for use on a right femur and a second position for use on a left femur (Figs. 50I-50J). Sharp et al. teaches using a pivoting strike plate for the purpose of allowing the tool to accommodate both right and left sides of a patient with the same tool.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the angled strike plate of the tool of Mugnier to be pivotally coupled and selectively positionable relative to the broach holder body and drive point as taught by Sharp et al. in order to allow a user to change the .

Allowable Subject Matter
Claims 4-6, 8 & 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15, 17-18, 21, 23-27 & 29-30 would be allowable if rewritten or amended to properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s amendments filed 08/26/20 have overcome the objections to claims 3, 7, 15, 17 & 27. 
In regards to Applicant’s arguments filed 08/26/20 with respect to all claims: The arguments have been fully considered but are moot in view of the new grounds of rejection based upon the newly amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775